19-1856
     Lin v. Garland
                                                                                   BIA
                                                                           A079 141 366

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of September, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   BAI XIANG LIN,
15            Petitioner,
16
17                    v.                                         19-1856
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Margaret W. Wong, Esq., Margaret
25                                    W. Wong & Assoc., LLC, Cleveland,
26                                    OH.
27
28   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
29                                    Attorney General; Cindy S.
30                                    Ferrier, Assistant Director;
 1                               Tracie N. Jones, Trial Attorney,
 2                               Office of Immigration Litigation,
 3                               United States Department of
 4                               Justice, Washington, DC.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is GRANTED.

10       Petitioner Bai Xiang Lin, a native and citizen of the

11   People’s Republic of China, seeks review of a May 31, 2019,

12   decision of the BIA denying his motion to reopen his removal

13   proceedings.     In re Bai Xiang Lin, No. A079 141 366 (B.I.A.

14   May 31, 2019).     We assume the parties’ familiarity with the

15   underlying facts and procedural history.

16       We review the BIA’s denial of motion to reopen for abuse

17   of discretion.     See Jian Hui Shao v. Mukasey, 546 F.3d 138,

18   168-69, 173 (2d Cir. 2008).    It is undisputed that Lin’s 2018

19   motion to reopen was untimely and number barred because it

20   was filed more than eight years after his removal order became

21   final in 2009 and it was his fourth such motion.   See 8 U.S.C.

22   § 1229a(c)(7)(A), (C)(i) (providing for one motion to reopen




                                     2
1    within 90 days of removal order); 8 C.F.R. § 1003.2(c)(2)

2    (same).

3        Lin argued that, despite his untimely and number barred

4    filing, the BIA should have reopened his removal proceedings

5    in view of Pereira v. Sessions, 138 S. Ct. 2105 (2018).             Under

6    Pereira, Lin’s deficient notice to appear (“NTA”), which did

7    not specify the date and time of his removal hearing, failed

8    to trigger the “stop-time rule” (8 U.S.C. § 1229b(d)(1)).

9    Accordingly, time continued to accrue towards the ten-year

10   physical presence requirement for cancellation of removal.

11   See 8 U.S.C. § 1229b(b)(1)(A).         The BIA concluded that Lin’s

12   defective NTA was perfected when he received a subsequent

13   hearing notice providing the missing information, and the

14   stop-time    rule    effectively       barred   the    possibility    of

15   cancelling   Lin’s   removal.      The    Supreme     Court   has   since

16   rejected the BIA’s position, holding that an NTA that fails

17   to specify the date and time of a hearing is not cured for

18   purposes of the stop-time rule by a subsequent hearing notice

19   that provides the missing information.              See Niz-Chavez v.

20   Garland, 141 S. Ct. 1474 (2021).


                                        3
1        Although we generally lack jurisdiction to review the

2    BIA’s decision insofar as it declined to reopen proceedings

3    sua sponte, see Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.

4    2006), we may remand when, as here, the BIA “misperceived the

5    legal background and thought, incorrectly, that a reopening

6    would necessarily fail,” Mahmood v. Holder, 570 F.3d 466, 469

7    (2d Cir. 2009).

8        For the foregoing reasons, the petition for review is

9    GRANTED and the case is REMANDED to the BIA.     All pending

10   motions and applications are DENIED and stays VACATED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe,
13                               Clerk of Court




                                  4